HON. LEWIS G. SPICER, JR. Commissioner, Jefferson County Board of Elections
We acknowledge receipt of your letter requesting a legal opinion relating to your function as an election commissioner. Your inquiry concerns Town Law § 60-a, subdivision 2, as the same was enacted by Chapter 739 of the Laws of 1976 and which, by its own terms, will not be effective until July 1, 1977; the new provisions will authorize the reduction in the number of town councilmen or town justices in towns of the second class by the adoption of a resolution subject to a permissive referendum. You inquire whether these provisions will supersede the provisions of Town Law § 20, subdivision 1, paragraph b which provides, in part:
  "(b) Except as otherwise provided by law, every town of the second class shall have a supervisor, two justices of the peace, two town councilmen, * * *."
The 1976 amendment to the Town Law creates a provision of law relating to the number of officers to be elected in towns of the second class. By the very terms of the above quoted portion of the Town Law the Legislature contemplated that other provisions relating to the number of officers of a town of the second class may be enacted.
In our opinion, the new provisions contained in the 1976 amendment to the Town Law supersede those provisions of Town Law § 20, subdivision 1, paragraph b insofar as they differ therefrom.
We direct your attention to the enclosed memorandum issued by the State Board of Elections on March 29, 1977, addressed to county boards of elections and sent out by George V. Palmer, Assistant Executive Director of the State Board of Elections, concerning several questions which have arisen as a result of the 1976 amendment.